179 S.W.3d 307 (2005)
James J. SCHMEDEKE, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 85293.
Missouri Court of Appeals, Eastern District, Division Two.
November 29, 2005.
Deborah B. Wafer, S. Kristina Starke (Public Defenders), St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Richard A. Starnes, Jefferson City, MO, for respondent.
Before: GARY M. GAERTNER, SR., P.J., GEORGE W. DRAPER III, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Appellant James J. Schmedeke ("Appellant") appeals from the decision of the trial court, denying Appellant's Rule 29.15 Motion to Vacate Judgment and Sentence, after a jury convicted him of Driving While Intoxicated, in violation of Section 577.101 RSMo. (2000),[1] and Driving While Revoked, in violation of Section 302.321, in the Circuit Court of St. Charles County.
We have thoroughly reviewed the record and the briefs of the parties, and no error of law appears. Therefore, an opinion would have no precedential value. The *308 judgment is affirmed pursuant to Rule 84.16(b)(2).
NOTES
[1]  All Statutory references are to RSMo. (2000).